Citation Nr: 1760367	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-15 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for diabetes mellitus, type 2.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1961 to November 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2011 and April 2013 ratings decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Board hearing in May 2017.

The Board notes that the April 2013 rating decision denied, in part, service connection for PTSD.  A review of the record indicates that the Veteran has been assessed with PTSD and major depressive disorder.  Accordingly, the Board has recharacterized the Veteran's claim more broadly as service connection for a psychiatric disorder, to include PTSD and major depressive disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Board also notes that the Veteran disagreed with the disposition of additional claims decided in the December 2011 and April 2013 rating decisions.  However, in the September 2015 VA Form 9 substantive appeal, he limited his appeal to the claims listed on the title page.

The Board further notes that the Veteran submitted additional evidence subsequent to the most recent supplemental statement of the case (SSOC) issued in December 2015.  In light of the outcome of the decision below, the claim decided herein need not be remanded for RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c).

The decision below addresses the issue of service connection for a psychiatric disorder.  The issue of service connection for diabetes mellitus, type 2, is addressed in the remand section following the decision.


FINDINGS OF FACT

1.  The Veteran has PTSD as a result of in-service stressors.

2.  The Veteran's major depressive disorder is caused or aggravated by his PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for service connection for major depressive disorder have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131, 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

In regard to service connection for PTSD, such claims require medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107, 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts and Analysis

The Veteran contends that he has PTSD due to stressful incidents he experienced during service.  In this regard, in a March 2012 statement, he reported nearly drowning when a hatch on his submarine did not close properly during a dive and that, in a second incident, a battery cable shorted out near his face and startled him.  Thereafter, during the May 2017 Board hearing, the Veteran reported helping to recover equipment from a large fire during service.  

In regard to the Veteran's reported in-service stressors, his service personnel records contain a letter of appreciation from January 1963 that commends him for assisting in salvaging equipment from a large fire at a shipyard in November 1962.  However, the Joint Services Records Research Center made a finding in April 2013 that the Veteran's reported stressors could not be verified.

The Veteran has submitted private psychiatric assessments in regard to this claim.  In March 2014, he submitted such an assessment which concluded that he has PTSD due to four stressing events.  However, the physician did not state whether such stressing events occurred during the Veteran's service.  In addition, the physician who performed the assessment is not a psychiatrist or psychologist. 

Thereafter, in December 2015, the Veteran submitted a psychological evaluation authored by a private psychologist in October 2015 from a June 2015 evaluation.  The Veteran described the above listed in-service stressing events to the psychologist.  The psychologist diagnosed the Veteran with PTSD and major depressive disorder.  He attributed the Veteran's PTSD to his experiences in the military and found that the Veteran's major depressive disorder is secondarily caused by his PTSD.

Subsequently, in March 2017, the Veteran submitted letters written by men he served with in the military.  Two of these fellow service members described witnessing the Veteran being trapped during a submarine dive due to a hatch malfunction.  They further reported that the Veteran was visibly disturbed in the aftermath of this event.  Then, in April 2017, the Veteran submitted a statement from a third fellow service member.  This service member described witnessing a short in a battery cable near the Veteran's head which startled him.  

The Board finds that the evidence of record warrants a grant of service connection for PTSD.  In this regard, a private psychologist found that the Veteran has PTSD due to events he experienced during service.  In addition, the Veteran has submitted statements from fellow service members who credibly confirm that he was at risk of drowning during a submarine dive and was near a battery cable when it shorted out.  These service members also reported that the Veteran exhibited visible indications of being disturbed by these events.  Furthermore, his service personnel records confirm that he assisted recovering equipment from the scene of a major fire during service.  Therefore, the record contains credible supporting evidence of the Veteran's reported in-service stressors and that he has PTSD as a result of such experiences.  38 C.F.R. § 3.304(f).

The Board also finds that the evidence of record warrants a grant of service connection for major depressive disorder.  In this regard, a private psychologist found that the Veteran has major depressive disorder due to his PTSD.  As the Veteran is being service connected for PTSD and there is no evidence contradicting such finding, the Board finds that the evidence of record warrants a grant of service connection for major depressive disorder on a secondary basis.  38 C.F.R. § 3.310.  

Therefore, in light of credible evidence establishing in-service stressors, as well as the medical evidence providing a current diagnosis of PTSD caused by such stressors, the Board concludes that service connection for PTSD is warranted.  The Board further concludes that the Veteran has major depressive disorder due to his service-connected PTSD.  This is a full grant of the benefits sought on appeal for this claim.


ORDER

Service connection for PTSD is granted.

Service connection for major depressive disorder, as secondary to PTSD, is granted.


REMAND

The Veteran contends that he has diabetes mellitus, type 2, due to his military service.  In this regard, in the June 2010 claim form, he reported that his diabetes began in March 2002.  Thereafter, in a March 2012 statement, he reported that testing performed during his separation examination showed abnormal results, but that he did not go over such results at the time.  The Board notes that the November 1965 separation examination report records that a urinalysis was within normal limits and that sugar was negative.  In March 2012, the Veteran also submitted a private physician's statement dated February 2012 in which the physician stated that the Veteran's diabetes "could" have been caused or aggravated by his military service.  Then, during the May 2017 Board hearing, the Veteran stated that during his separation examination he ignored the person performing urine testing when he was asked to discuss his results.  He further stated that his fasting blood sugar was excessive during testing performed shortly after his discharge from service, but that the physician did not consider the results significant and such physician is now deceased.  

While the Veteran has reported experiencing abnormal test results at his separation from service and excessive blood sugar shortly after his discharge, he has not yet been afforded a VA examination in regard to this claim.  Thus, the Board finds that a remand is required to obtain a VA examination addressing the nature and etiology of the Veteran's diabetes.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, this claim is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to address the nature and etiology of his diabetes mellitus, type 2.  Following a review of the entire claims file and examination of the Veteran, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes had its onset during, or is otherwise related to, his service.

The Veteran's contention that he had an abnormal test at separation from service and excessive blood sugar shortly after service should be considered.

A detailed rationale for all opinions offered should be provided.

2.  Readjudicate the claim remaining on appeal.  If the benefit sought is not granted, furnish the Veteran an appropriate SSOC.  Thereafter, if indicated, the claim should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


